Title: To George Washington from Abraham Ten Broeck, 27 June 1782
From: Ten Broeck, Abraham
To: Washington, George


                  
                     Sir.
                     Albany 27th June 1782.
                  
                  We the Mayor, Aldermen and Commonalty of the City of Albany, beg
                     Leave to congratulate your Excellency on your Arrival in this City.
                  Language is insufficient to convey our Ideas of the high Sense we
                     entertain of your Abilities and Virtues.
                  Your great and distinguished Services, have justly entitled you
                     to the Praise, the Love, and the Thanks of your Country, and Posterity will have
                     Reason to bless you—May Victory and Glory always attend you in the Field—May
                     Heaven prolong your Days, and bestow on you, its choicest Blessings in this
                     Life; and a Crown of Glory in the World to come. In Testimony of the grateful
                     Sense this Board entertains of your exalted Merits, permit us to present your
                     Excellency with the Freedom of this City.
                  
                     Abm Ten Broeck Mayor
                  
               